[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.4

August 20, 2007 (the “Letter Effective Date”)

Pamela A. Simonton

Senior Vice President, Patents and Licensing

Exelixis, Inc.

170 Harbor Way

P.O. Box 511

South San Francisco, CA94083-0511

 

Re: Extension of Collaborative Research Period; BMS Option to Further Extend
Collaborative Research Period

Dear Ms. Simonton:

Reference is hereby made to that certain Collaboration Agreement (the
“Agreement”) dated as of December 5, 2005, by and between Exelixis, Inc., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”), and
Bristol-Myers Squibb Company, a Delaware corporation headquartered at 345 Park
Avenue, New York, NY 10154 (“BMS”). Capitalized terms used in this letter
agreement (this “Letter”) that are not otherwise defined herein shall have the
meanings given to them in the Agreement.

In connection with the Collaboration between the Parties conducted pursuant to
the Agreement, this Letter is intended to (a) provide notice to Exelixis of BMS’
desire to extend the Collaborative Research Period for an additional one-year
period (i.e., through January 11, 2009) pursuant to Section 2.5 of the
Agreement, and (b) set forth the Parties’ mutual understandings with respect to
BMS’ option to extend the Collaborative Research Period by an additional
one-year period from January 12, 2009 through January 11, 2010.

 

  1. BMS hereby notifies Exelixis that the Collaborative Research Period shall
be extended by one additional year (i.e. through January 11, 2009) pursuant to
Section 2.5 of the Agreement. A revised Research Plan, which includes activities
that will be performed by the Parties in the period from January 12, 2008
through January 11, 2009, has been approved by the JRC in accordance with
Section 2.6 of the Agreement.

 

  2.

Exelixis hereby agrees that, notwithstanding the last sentence of Section 2.5 of
the Agreement, BMS shall have the unilateral option to extend the Collaborative
Research Period by an additional one-year period, from January 12, 2009 through
January 11, 2010, with a level of research funding to be determined by the JRC
pursuant to Section 2.6, and with research support payments to be made to
Exelixis pursuant to Section 7.2 in the same manner as for the period from
January 12, 2008 through January 11, 2009; provided that, in such event, the FTE
Rate shall increase on January 1, 2010 by an amount equal to the Consumer Price
Index (for the San Francisco, California



--------------------------------------------------------------------------------

 

area as reported as of January 1st in such year when compared to the comparable
statistic for January 1st of the preceding year).

 

  3. BMS hereby agrees that, notwithstanding the language in [ * ] of the
Agreement to the contrary, as of the Letter Effective Date, Exelixis shall not
have any obligation to [ * ]; provided, however, that: (i) in the event that
Exelixis desires to [ * ], (A) Exelixis shall notify BMS, no later than ninety
(90) days prior to the proposed date of such [ * ], of the [ * ], as well as the
rationale for such [ * ], in order to allow BMS the opportunity to assess the
effects of any such [ * ] (and any benefits or obligations associated
therewith), subject to [ * ], and (B) in the event that BMS desires [ * ],
Exelixis shall use commercially reasonable efforts (without the necessity of
providing any consideration) to facilitate any such [ * ] by BMS; (ii) Exelixis
shall also notify BMS if Exelixis [ * ]; and (iii) where any such [ * ] provides
for a [ * ], Exelixis shall not, without BMS’ prior written consent, [ * ].

If you are in agreement with the terms and conditions of this Letter, please
execute and return the enclosed duplicate copy of this Letter.

 

Sincerely, BRISTOL-MYERS SQUIBB COMPANY By:   /s/ Michael Levy Title:   VP,
Alliance Management

ACKNOWLEDGED AND AGREED

as of August 20, 2007

 

EXELIXIS, INC. By:   /s/ George Scangos Title:   President & CEO

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.